Title: To Alexander Hamilton from Nathaniel Hazard, [30 September 1791]
From: Hazard, Nathaniel
To: Hamilton, Alexander



[New York, September 30, 1791]
Dear Sir

Mr. Wolcott going sooner than I expected, gives me little Time. The Council of Appointment met Yesterday, & appointed Willett Sheriff again. The Governor it is thought, gained Webster. Miles Hughes, tried for it. I negotiated for him, with I. Roosevelt; Tillotson we suppose was for Willett. Peter Schuyler was sick at Home. Miles’s Practice I apprehend is not large. Mel. Smith & N. Lawrence countenance Hughes’ Views; all three dislike Clinton. Burr keeps his State Attorney-ship, he wants to put it into Nat Lawrence’s Hands. Clinton wants to give it to Ned Livingston, this must not be; he will propagate wrong Policy thro’ out the State. Lawrence looks up to Burr with Veneration, has formed a favorable Opinion of you, but is shy. He is honest, but very wary & cold blooded for a young Man. He has suspected Harrison wished the State Attorney-ship. Harrison however respectable, is no Statesman. I believe it would be good Policy to give it to Lawrence. It would be deemed so far as you could countenance it, an indubitable Proof of your sincere Good Will to Burr & himself. Allow me for Brevity Sake to conclude with a Word which means like all lengthier Subscriptions of Address, Nothing or everything just as this Heart feels—to say cordially
Vale
N. H
P.S. Clinton is staggered, he is afraid to turn Burr out, & Burr wont resign untill a new Council, if he can avoid it. We want to make Dr. Minima Sheriff of Queens County.
Septr. 30th. 1791
